             Case 4:21-cv-00414-HSG Document 24 Filed 06/09/21 Page 1 of 2




     Rachel E. Matteo-Boehm (SBN 195492)
 1
     rachel.matteo-boehm@bclplaw.com
 2   Katherine Keating (SBN 217908)
     katherine.keating@bclplaw.com
 3   Jonathan G. Fetterly (SBN 228612)
     jon.fetterly@bclplaw.com
 4
     BRYAN CAVE LEIGHTON PAISNER LLP
 5   3 Embarcadero Center, 7th Floor
     San Francisco, CA 94111
 6   Telephone: (415) 675-3400
 7   Facsimile: (415) 675-3434

 8   Attorneys for Plaintiff
     COURTHOUSE NEWS SERVICE
 9
                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
13   Courthouse News Service,                         Case No. 4:21-CV-00414-HSG
14
                          Plaintiff,
15                                                    ORDER OF CONDITITIONAL
                  vs.                                 DISMISSAL WITHOUT PREJUDICE
16
     Neal I. Taniguchi, in his official capacity as
17   Court Executive Officer/Clerk of the San Mateo
     County Superior Court,
18
19                        Defendant.

20
21
22
23
24
25
26
27
28




     ORDER                                                             Case No. 4:21-CV-00414-HSG
                   Case 4:21-cv-00414-HSG Document 24 Filed 06/09/21 Page 2 of 2




 1            The Court, having received the Parties’ Stipulation For Conditional Dismissal Without
 2   Prejudice, hereby orders as follows:
 3            1.       This action is conditionally dismissed without prejudice;
 4            2.       On or before November 29, 2021, the Parties shall either: (a) file a stipulation and
 5   proposed order converting the dismissal without prejudice to a dismissal with prejudice; or (b) if the
 6   conditions required for settlement have not occurred, report to the Court as to the status of the case.
 7            IT IS SO ORDERD
 8
     Dated:         6/9/2021
                   ________                          ______________________________________
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                          2
     ORDER                                                                         Case No. 4:21-CV-00414-HSG
